ESTATE OF MARION P. BRADFORD, DECEASED, LIZETTE L. PRYOR, EXECUTRIX, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentEstate of Bradford v. Comm'rNo. 4659-00United States Tax CourtT.C. Memo 2002-238; 2002 Tax Ct. Memo LEXIS 245; 84 T.C.M. (CCH) 337; T.C.M. (RIA) 54880; September 23, 2002, Filed *245  Decision will be entered for the Commissioner.  Shaun A. Ingersoll, for petitioner.Edwina L. Charlemagne, for respondent.  Whalen, Laurence J.WHALENMEMORANDUM OPINIONWHALEN, Judge: Respondent determined a deficiency of $ 294,712.16 and an addition to tax under section 6651(a)(1) of $ 14,736 in the Federal estate tax of the Estate of Marion P. Bradford, Deceased. Hereinafter we refer to Marion P. Bradford as the decedent. After concessions, the sole issue for redetermination is the amount of the charitable deduction under section 2055(a) of the Internal Revenue Code (hereinafter all section references are to the Internal Revenue Code as in effect on the date of the decedent's death). Resolution of this issue depends upon whether the Federal estate and State inheritance taxes attributable to the decedent's death are to be apportioned to the estate's charitable beneficiary, thereby reducing, pursuant to section 2055(c), the amount of the charitable deduction claimed on the subject estate tax return, and whether the Federal estate and State inheritance taxes paid by the decedent's inter vivos trust reduce the amount of the charitable bequest and, *246  thus, also reduce the amount of the charitable deduction.             BackgroundThe parties filed this case without trial under Rule 122 of the Tax Court Rules of Practice and Procedure (hereinafter all Rule references are to the Tax Court Rules of Practice and Procedure). The stipulation of facts and the accompanying exhibits filed by the parties are hereby incorporated in this opinion.The decedent died testate on April 3, 1996, in Raleigh, North Carolina. He was 86 years of age at the time. A friend and caregiver of the decedent, Ms. Lizette L. Pryor, was duly appointed executrix of the decedent's estate. At the time the instant petition was filed, the executrix resided in Raleigh, North Carolina.On March 21, 1996, less than 1 month before he died, the decedent had executed his last will and testament. After making provision for the payment of the decedent's debts, expenses, and death taxes, the decedent's will made bequests of certain personal property to his sister, Ms. Claudia Bradford Stach, and to Ms. Pryor, and it directed that the rest, residue, and remainder of the decedent's property be given to Ms. Pryor as successor trustee under a*247  revocable living trust that the decedent created contemporaneously with the execution of his will.The decedent's will provides for the payment of his debts, expenses, and death taxes in the following provision:               ARTICLE I            DIRECTIONS TO EXECUTOR     1.01 PAYMENT OF DEBTS AND EXPENSES. All my legal debts,   health care expenses, funeral expenses and the administration   expenses of my estate, shall be paid out of my Residuary Estate.   I authorize my Executor, in its discretion, to spend more than   is otherwise allowed by law for a suitable gravestone and for   perpetual care of the lot upon which my grave is located. It is   my desire that I be buried in my family plot in Willow Dale   Cemetery in Goldsboro, North Carolina.     1.02 PAYMENT OF DEATH TAXES. All death taxes (other than   death taxes which are paid from property passing outside of this   Will pursuant to the terms of the governing instrument) shall be   paid out of my Residuary Estate as an administration expense and   shall not be charged*248  against or recovered from any recipient or   beneficiary of the property taxed, except that my Executor shall   recover as provided by law any death tax attributable to   property over which I have a power of appointment or in which I   have qualifying income interest for life to the extent that any   death tax recoverable by law is not otherwise paid out of such   property.     1.03 PAYMENT OF DEBTS, EXPENSES AND DEATH TAXES OUT OF   TRUST IF RESIDUARY ESTATE INSUFFICIENT. If my Residuary Estate   is insufficient, either in whole or in part, to pay all of my   legal debts, health care expenses, funeral expenses, the   administration expenses of my estate and the death taxes payable   out of my Residuary Estate, my Executor shall certify to the   Trustee acting under the Trust Agreement referred to in Article   III, the amount of the insufficiency, which amount shall be paid   out of the property of the trust as provided in that instrument.The decedent's will defines the term "death taxes" as follows:               ARTICLE X       *249          DEFINITIONS           *   *   *   *   *   *   *     10.02 "DEATH TAXES." The term "death taxes" means   inheritance, estate, supplemental estate, generation-skipping,   transfer and succession taxes, and any interest and penalties on   these taxes, imposed by reason of my death by any jurisdiction   with respect to property passing under or outside of the   provisions of this Will or any codicil to it which is includible   in my estate for the purpose of determining such tax, including,   but not limited to, any tax on property includible under section   2041 (relating to life insurance proceeds), section 2042   (relating to powers of appointment), or section 2044 (relating   to qualified terminable interest property) of the Internal   Revenue Code, or any comparable provision of state law, but   excluding, however, any tax imposed by section 2032A(c)   (relating to qualified real property) or chapter 13 (relating to   generation-skipping transfers) of the Internal Revenue Code, or   any comparable provision of state law, for*250  which my estate is   not liable.The decedent's will provides for the disposition of the decedent's residuary estate in the following provision:               ARTICLE III     DISPOSITION OF RESIDUARY ESTATE. All the rest, residue, and   remainder of my property, real and personal, tangible and   intangible, wheresoever situate and howsoever held, including   any property over which I may have a power of appointment,   herein referred to as my Residuary Estate, I give, devise and   bequeath to LIZETTE LEWIS PRYOR, as successor Trustee under that   Revocable Living Trust Agreement dated the 21st day of March,   1996, wherein I am the original Grantor and original Trustee,   and as the same may from time to time be amended, to be held and   administered as a part of the Trust Fund therein created as   though it had originally been a part thereof.The trust agreement referred to above in article III of the decedent's will is the revocable living trust agreement, mentioned above, that the decedent executed contemporaneously with his will. Under the trust agreement, the name*251  of the trust is the Marion Peacock Bradford Revocable Living Trust (the trust). In the trust agreement, the decedent designated himself as the original trustee, and he made provision for the appointment of Ms. Pryor as successor trustee upon his death.The trust agreement provides for the distribution of the trust property in the following provision:               Article V       DISTRIBUTION OF TRUST ON GRANTOR'S DEATH     5.01 PAYMENT OF DEBTS AND EXPENSES. Upon the death of   Grantor, the Successor Trustee shall pay Grantor's just debts,   expenses of last illness, and burial expense, to the extent that   these items shall not be paid or the responsibility for their   payment be assumed by some other person or estate, except that   the Successor Trustee, in its discretion, shall not be required   to pay and discharge, both as to principal and interest, any   valid lien, mortgage, or charge against any real property,   including buildings and improvements, but may elect to treat   such as a continuing debt.     5.02 DISTRIBUTION OF PERSONAL*252  PROPERTY TO CLAUDIA BRADFORD   STACH. Upon the death of Grantor, the Successor Trustee shall   distribute to grantor's sister, CLAUDIA BRADFORD STACH, if she   survives Grantor, Grantor's two diamond rings if such rings have   not previously been distributed. In the event CLAUDIA BRADFORD   STACH predeceases Grantor, then the Successor Trustee shall   distribute such two diamond rings to LIZETTE LEWIS PRYOR.     5.03 CREATION OF CHARITABLE FOUNDATION. Upon the death of   the Grantor, the Successor Trustee shall allocate one half of   the remaining Trust assets or property for the establishment of   a private charitable foundation for the benefit of the church at   which LIZETTE LEWIS PRYOR attends and is a member as of the date   of Grantor's death. Such private charitable foundation shall be   established for a period of five (5) years, and upon the fifth   anniversary date of the date of Grantor's death, the remaining   proceeds plus any interest accumulated within the private   charitable foundation established pursuant to this paragraph   shall be distributed in fee to*253  the charitable organization for   which this private charitable foundation is initially   established. The Foundation Trustee or manager of the private   charitable foundation established pursuant to this paragraph   shall be LIZETTE LEWIS PRYOR.           *   *   *   *   *   *   *   It is Grantor's intent that such Foundation Trustee or manager   have the authority and discretion to distribute proceeds from   the private charitable foundation as he or she see [sic] fit for   specific charitable events, project [sic], or needs of the   charitable organization for which the private charitable   foundation was established. Thus, during the five (5) year term   of the private charitable foundation and upon its termination as   described in this paragraph, the Foundation Trustee or manager   may allocate foundation funds to the designated charitable   organization for specific needs or for the general benefit of   the charitable organization at his or her discretion provided   that all funds are disbursed to such charity upon the   foundation's*254  termination.     5.04 ALLOCATION OF REMAINING TRUST PROPERTY. Upon the death   of the Grantor, the Successor Trustee shall distribute the   remaining Trust property which remains after providing for all   previous distributions and for payment of all expenses of   administering such Trust in accordance with provisions of   paragraph 6.02 herein for bequests, debts, expenses, and taxes   of Grantor's estate to LIZETTE LEWIS PRYOR in fee, discharged of   Trust if she survives Grantor. * * *Thus, according to paragraph 5.03 of article V of the trust agreement, the successor trustee is directed to "allocate one half of the remaining Trust assets or property for the establishment of a private charitable foundation for the benefit of the church at which LIZETTE LEWIS PRYOR attends and is a member as of the date of Grantor's death." The church referred to in that provision is the Millbrook United Methodist Church. The private charitable foundation is to be established for a period of 5 years, and the remaining proceeds held by the charitable foundation and any accumulated interest are to be distributed in fee to the Millbrook Methodist*255  Church 5 years after the decedent's death.According to paragraph 5.04 of article V, the successor trustee is directed to make a distribution to the other beneficiary of the trust, Ms. Pryor, "Upon the death of the Grantor". The trust agreement describes the amount of this immediate distribution to Ms. Pryor as "the remaining Trust property which remains after providing for all previous distributions and for payment of all expenses of administering such Trust in accordance with provisions of paragraph 6.02 herein for bequests, debts, expenses, and taxes of Grantor's estate".The trust agreement provides for the payment of bequests, debts, expenses, and taxes of the decedent's estate in the following provision:               Article VI             TRUSTEE'S POWERS           *   *   *   *   *   *   *     6.02 PAYMENT OF BEQUESTS, DEBTS, EXPENSES AND TAXES OF   GRANTOR'S ESTATE. Notwithstanding the directions previously   given as to the disposition of the Trust after the Grantor's   death:           *   *   *   *   *   * *256    *     B. PAYMENT OF BEQUESTS, DEBTS, EXPENSES AND TAXES CERTIFIED   BY PERSONAL REPRESENTATIVE OF GRANTOR'S ESTATE. The Successor   Trustee shall pay those amounts to Grantor's estate or to the   persons or authorities eligible to receive the same which are   certified by the personal representative of Grantor's estate as   being required to pay (i) any bequest in Grantor's Last Will,   (ii) any of Grantor's debts, health care expenses, funeral   expenses and administration expenses of Grantor's estate, except   that the Successor Trustee, in its discretion, may decline to   pay any of Grantor's debts or expenses from life insurance   proceeds which are exempt from creditors' claims, and (iii) any   death taxes imposed by reason of Grantor's death, including any   inheritance, estate, supplemental estate, generation-skipping,   transfer or succession taxes and any interest and penalties   payable in connection with such taxes. Such amounts shall be   paid first from the Trust property which is subject to   allocation under Article V.The trust was funded before decedent's*257  death with real property and stocks and bonds. On the date of death, the assets owned by the trust were valued at $ 1,711,294.On the date of the decedent's death, the decedent's gross estate totaled $ 3,057,009 and consisted of the following assets:      Asset                ValueReal estate                 $ 148,500Stocks and bonds               2,149,394Mortgages, notes and cash           200,943Ins. on the decedent's life           25,720Jointly owned property             519,141Other misc. property              13,311  Total                   3,057,009The decedent's nonprobate estate property, that is, the property passing outside of the will, consisted of the following:       Asset              ValueRevocable living trust property      $ 1,711,294Jointly owned property             519,141Ins. on the decedent's life           25,720   Total*258                   2,256,155The decedent's probate estate consisted of the following property:       Asset               Value5422.033 shares of Eli Lilly         $ 356,1603400 shares of Eli Lilly            223,338Merrill Lynch CMA account           200,943189.99 shares RJR                5,867Rings & misc. household items          6,500Intangibles tax refunds             6,81122 shares Ameritech               1,225Exdividend                     10  Total                    800,854The decedent's estate filed a Form 706, United States Estate (and Generation-Skipping transfer) Tax Return, on February 3, 1997, approximately 1 month after the due date of the return. It paid estate tax of $ 254,051, the net estate tax reported on the return. Among other deductions, the return claimed a charitable deduction for a gift or bequest of $ 1,346,060 to the Millbrook United Methodist*259  Church.On or about July 22, 1997, the estate filed an amended Form 706 that reported net estate tax of $ 239,165. The amended return reflected reductions in the fair market value of the real estate and stocks and bonds reported on the original return. It also reduced the charitable deduction claimed. Set out below is a schedule that compares the assets and deductions reported on the original and amended estate tax returns:                   Original    Amended   Recapitulation           return    return  Difference   ______________          ________    _______  __________Real estate              $ 199,400   $ 148,500   $ 50,900Stocks and bonds           1,827,042   1,796,600    30,442Mortgages, notes, and cash       200,943    200,943     -0-Ins. on the decedent's life       25,720    25,720     -0-Jointly owned property         519,141    519,141     -0-Other misc. property           6,500     6,500     -0-Transfers*260  during the decedent's life   -0-      -0-      -0-Appointment                -0-      -0-      -0-Annuities                 -0-      -0-      -0-                  _________   _________    _______  Total gross estate         2,778,746   2,697,404    81,342Funeral expenses            $ 48,506    48,506     -0-Debts of the decedent           5,899     5,899     -0-Mortgages and liens            -0-     -0-      -0-Total                  54,405    54,405     -0-Allowable amount             54,405    54,405     -0-Net losses during admin.          -0-     -0-      -0-Expenses incurred in  administering property         -0-     -0-      -0-Bequests, etc. to surviving spouse     -0-     -0-      -0-Charitable, public, and  similar gifts*261  and bequests     1,346,060   1,305,390    40,670                  _________   _________    ______  Total allowable deductions     1,400,465   1,359,795    40,670The manner in which the estate computed the charitable deduction claimed on the original estate tax return and on the amended return is as follows:                       Original    AmendedComputation of charitable deductions      return     return____________________________________      _______    ______Gross estate                 $ 2,778,746  $ 2,697,404Less:  Funeral expenses                48,506     48,506  Debts per return                5,899     5,899  Ins. on the decedent's life          25,720     25,720  Bequest of rings to sister           6,000     6,000  Bequest of household goods to Ms. Pryor      500      500                     *262    _________   __________                        86,625     86,625Net assets available for distribution     2,692,121   2,610,779Charitable deduction (1/2 of net assets available)                  1,346,061   1,305,390In passing, we note that the net assets available for distribution, as computed above, include jointly owned property valued at $ 519,141 that was not available for distribution as part of the charitable bequest.Respondent issued a notice of deficiency to the estate. The adjustments to the original estate tax return that respondent determined in the notice are summarized in the following schedule:                Original   Recapitulation        return    Notice    Difference   ______________        ________    ______    __________Real estate           $ 199,400   $ 148,500   ($  50,900)Stocks & bonds          1,827,042   2,149,394    322,352Mortgages, notes & cash      200,943    200,943     -0-Ins. on*263  the decedent's life     25,720    25,720     -0-Jointly owned property       519,141    519,141     -0-Other misc. property         6,500    13,311     6,811Transfers during the  decedent's life          -0-     -0-       -0-Appointment             -0-     -0-       -0-Annuities              -0-     -0-       -0-                _________   _________    ________  Total gross estate      2,778,746   3,057,009    278,263Funeral expenses          48,506    87,506     39,000Debts of the decedent        5,899    23,475     17,576Mortgages & liens          -0-     -0-       -0-  Total              54,405    110,981     56,576Allowable amount          54,405    110,981     56,576Net losses during admin.       -0-     -0-       -0-Expenses incurred in         -0- *264      -0-       -0-  administering propertyBequests, etc. to           -0-     -0-       -0-  surviving spouseCharitable, public        1,346,060    800,752    (545,308)& similar gifts        __________   ________   __________  & bequests  Total allowable deductions  1,400,465    911,733    (488,732)Respondent's adjustment to the charitable deduction claimed on the decedent's original estate tax return is described in the notice as follows:   It is determined that you are entitled to a deduction of  $ 800,752 as a charitable contribution deduction rather than the   amount of $ 1,346,060 as shown on your return. Accordingly the   taxable estate has been adjusted by $ 545,308, computed as shown   below:   Item #1 Foundation      $ 1,346,060   $ 800,752   Net Increase (Decrease)     (545,308)                 ___________   ________                  $  800,752   $ 800,752The manner in which respondent computed the charitable deduction,*265  $ 800,752, is set forth in the following schedule:   Recapitulation       Gross estate   Nonprobate   Probate   ______________       ____________   __________   _______Real estate             $ 148,500    $ 148,500     -0-Stocks & bonds           2,149,394    1,562,794   586,600Mortgages, notes & cash        200,943     -0-     200,943Ins. on the decedent's life      25,720     25,720     -0-Jointly owned property        519,141     519,141     -0-Other misc. property          13,311     -0-     13,311Gross estate            3,057,009    2,256,155   800,854Funeral expenses            48,506     -0-     48,506Additional admin. expenses       39,000     -0-     39,000Debts per return            5,899     -0-      5,899Additional debts, unpaid        17,576     -0-     17,576  income taxesFederal estate tax      *266      548,763     -0-     548,763State death taxes           244,401     -0-     244,401Ins. on the decedent's life      25,720     -0-      -0-Bequest of rings to sister       6,000     -0-      6,000Bequest of household goods        500     -0-       500  to executor  Total deductions          936,365     -0-     910,645                  ________         __________Net probate residue                      (109,791)Trust assets                         1,711,294                              __________Net available for distribution                1,601,503Charitable deduction (1/2 of net assets available)       800,752It is apparent that the principal difference between respondent's computation of the allowable charitable deduction and the estate's computation is that respondent computed*267  the charitable deduction after Federal estate tax (viz, $ 548,763), State death taxes (viz, $ 244,401), and additional debts (viz, $ 17,576) were deducted from the assets available for distribution, whereas the estate computed the charitable deduction before these amounts were deducted.             DiscussionGenerally, in computing the estate tax imposed by section 2001, section 2055(a) allows the amount of all bequests, legacies, devises, or transfers to or for the use of any corporation organized and operated exclusively for religious or charitable purposes to be deducted from the value of the decedent's gross estate. Respondent does not question the fact that a bequest or gift to Millbrook United Methodist Church is eligible to be deducted under section 2055(a). Only the amount of the deduction is at issue in this case.If the tax imposed by section 2001 or any inheritance tax is payable out of the charitable bequests, then section 2055(c) limits the amount of the deduction to the amount of such bequests reduced by the amount of the taxes. Section 2055(c) provides as follows:     SEC. 2055(c) Death Taxes Payable Out of Bequests.*268  -- If the   tax imposed by section 2001, or any estate, succession, legacy,   or inheritance taxes, are, either by the terms of the will, by   the law of the jurisdiction under which the estate is   administered, or by the law of the jurisdiction imposing the   particular tax, payable in whole or in part out of the bequests,   legacies, or devises otherwise deductible under this section,   then the amount deductible under this section shall be the   amount of such bequests, legacies, or devises reduced by the   amount of such taxes.In effect, section 2055(c) provides that the charitable deduction under section 2055(a) is based upon the amount actually available for charitable uses; that is, the amount of the funds remaining after the payment of all death taxes. See sec. 20.2055- 3(a)(1), Estate Tax Regs. If section 2055(c) applies, an interrelated calculation is required to determine the amount of the allowable charitable deduction. See sec. 20.2055-3(a)(2), Estate Tax Regs.Generally, the manner in which death taxes are apportioned to the assets that compose a decedent's gross estate is governed by State law. See Riggs v. Del Drago, 317 U.S. 95">317 U.S. 95, 97-98, 87 L. Ed. 106">87 L. Ed. 106, 63 S. Ct. 109">63 S. Ct. 109 (1942);*269 Estate of Leach v. Commissioner, 82 T.C. 952">82 T.C. 952, 963 (1984), affd. without published opinion 782 F.2d 179">782 F.2d 179 (11th Cir. 1986); Estate of Fagan v. Commissioner, T.C. Memo 1999-46">T.C. Memo 1999-46; Estate of McKay v. Commissioner, T.C. Memo 1994-362">T.C. Memo 1994-362. In this case, the decedent was a resident of North Carolina at the time of his death, and we look to North Carolina law to determine the manner in which death taxes are apportioned to the decedent's estate and, specifically, to determine whether death taxes are apportioned to the charitable bequest made by the decedent. Estate of Fagan v. Commissioner, T.C. Memo 1999-46">T.C. Memo 1999-46.The North Carolina apportionment statute, chapter 28A, article 27, of the General Statutes of North Carolina, N.C. Gen. Stat. sec. 28A-27-2 (2001), provides as follows:   Section 28A-27-2. Apportionment.   (a) Except as otherwise provided in subsection (b) of this   section, or in G. S. 28A-27-5, * * * the tax shall be   apportioned among all persons interested in the estate in the   proportion that the value of the interest of each person   interested in the estate bears to the total value of the*270     interests of all persons interested in the estate. The values as   finally determined for federal estate tax purposes shall be used   for the purposes of this computation.   (b) In the event the decedent's will provides a method of   apportionment of the tax different from the method provided in   subsection (a) above, the method described in the will shall   control. However, in the case of any will executed on or after   October 1, 1986, a general direction in the will that taxes   shall not be apportioned, whether or not referring to this   Article, but shall be paid from the residuary portion of the   estate shall not, unless specifically stated otherwise, apply to   taxes imposed on assets which are includible in the valuation of   the decedent's gross estate for federal estate tax purposes only   by reason of Sections 2041, 2042 or 2044 of the Internal Revenue   Code of 1954 or corresponding provisions of any subsequent tax   law. In the case of an estate administered under any will   executed on or after October 1, 1986, in the event that the   estate tax computation*271  involves assets described in the   preceding sentence, unless specifically stated otherwise,   apportionment shall be made against such assets and the tax so   apportioned shall be recovered from the persons receiving such   assets as provided in Sections 2206, 2207 or 2207A of the   Internal Revenue Code of 1954 or corresponding provisions of any   subsequent tax law. (1985 (Reg. Sess., 1986), c. 878, s. 1;   1987, c. 694, s. 1.)Furthermore, N.C. Gen. Stat. sec. 28A-27-5 (2001) provides in part as follows:   Sec. 28A-27-5. Exemptions, deductions, and credits.   (a) Any interest for which a deduction or exemption is allowed   under the federal revenue laws in determining the value of the   decedent's net taxable estate, such as property passing to or in   trust for a surviving spouse and gifts or bequests for   charitable, public, or similar purposes, shall not be included   in the computation provided for in G.S. 28A-27-2 to the extent   of the allowable deduction or exemption.           *   *   *   *   *   *   *   (d) To the extent that property*272  passing to or in trust for a   surviving spouse or any charitable, public, or similar gift or   bequest does not constitute an allowed deduction for purposes of   the tax solely by reason of an inheritance tax or other death   tax imposed upon and deductible from the property, the property   shall not be included in the computation provided for in this   Article, and to that extent no apportionment shall be made   against the property. * * *Thus, under the general rule set out in N.C. Gen. Stat. sec. 28A-27-2(a), a decedent's Federal estate tax is apportioned pro rata to all persons interested in the decedent's estate on the basis of the value of each person's interest in the estate. The statute further provides that, if the interest is one for which a deduction or exemption is allowed under the Federal estate tax in determining the decedent's net taxable estate, such as a gift or bequest for charitable purposes, then the interest is not to be included in the apportionment computation. N.C. Gen. Stat. sec. 28A-27-5(a). In that event, none of the Federal estate tax is apportioned by the North Carolina statute to the charitable bequest or other*273  deductible interest, and the entire amount of the bequest can be deducted from the gross estate in computing the taxable estate. See, e. g., Estate of Brunetti v. Commissioner, T.C. Memo 1988-517">T.C. Memo 1988-517.The North Carolina apportionment statute further provides that if a decedent's will specifies a method of apportionment of the estate tax that is different from the method specified by N.C. Gen. Stat. sec. 28A-27-2(a), then the method specified in the decedent's will controls. N.C. Gen. Stat. sec. 28A-27-2(b).There are several provisions of the Internal Revenue Code in which Congress has given the decedent's estate the right to recover from the person receiving the decedent's property the portion of the estate tax burden attributable to the property. See secs. 2206 (life insurance), 2207 (powers of appointment), 2207A (marital deduction property), and 2207B (reserved life estate). Generally, these Federal recovery provisions deal with property that does not pass through the hands of a personal representative in administering a decedent's estate. See Riggs v. Del Drago, 317 U.S. at 102; Estate of Fagan v. Commissioner, T.C. Memo 1999-46">T.C. Memo 1999-46. One of*274  these provisions, section 2207B(a), provides as follows:   SEC. 2207B. RIGHT OF RECOVERY WHERE DECEDENT RETAINED INTEREST.   (a) Estate Tax. --     (1) In general. -- If any part of the gross estate on which     tax has been paid consists of the value of property     included in the gross estate by reason of section 2036     (relating to transfers with retained life estate), the     decedent's estate shall be entitled to recover from the     person receiving the property the amount which bears the     same ratio to the total tax under this chapter which has     been paid as --        (A) the value of such property, bears to        (B) the taxable estate.     (2) Decedent may otherwise direct. -- Paragraph (1) shall     not apply with respect to any property to the extent that     the decedent in his will (or a revocable trust)     specifically indicates an intent to waive any right of     recovery under this subchapter with respect to such     property. *275  The estate's position in this case is that the amount of the charitable deduction, attributable to the decedent's bequest of trust property to Millbrook United Methodist Church, should be computed without apportionment of Federal estate and State inheritance taxes. In support of that position the estate makes three arguments.The estate's first argument is that the decedent intended all of the death taxes attributable to his death to be paid from the trust and not from the residuary probate estate. The estate bases this argument on the parenthetical language in paragraph 1.02 of article I of the decedent's will (viz, "other than death taxes which are paid from property passing outside of this Will pursuant to the terms of the governing instrument") and on the broad definition of "death taxes" in paragraph 10.02 of article X, quoted above. The estate further argues that the trust agreement, which forms a part of the decedent's interrelated estate plan, confirms the decedent's intent to pay death taxes from the trust, and the trust controls the apportionment of death taxes. According to the estate, article V of the trust agreement, particularly paragraph 5.04 thereof, makes it clear*276  that the decedent intended death taxes to be paid from the trust residual assets, after disposition of the general legacy for the charitable beneficiary.The estate's second argument is that the decedent did not provide a method of apportionment of tax that differs from the method prescribed under the North Carolina apportionment statute, with the result that the statutory exception, N.C. Gen. Stat. sec. 28A-27- 5(a), under which Federal estate tax is not apportioned to charitable bequests, applies to the gift or bequest to Millbrook United Methodist Church. Implicit in the estate's argument is the assumption that the Court must find two things in order to conclude that the decedent opted out of the North Carolina apportionment statute: (a) That the decedent intended all death taxes to be paid from the probate residuary estate, and (b) that the decedent intended to apportion death taxes to all beneficiaries, including the charitable beneficiary. According to the estate, the decedent's will directs that death taxes be paid from the trust, not from the probate residuary estate, and the will does not make specific reference to the "apportionment" of death taxes.Finally, the estate*277  argues that the language used by a decedent to opt out of the North Carolina apportionment statute must be clear, unequivocal, and unambiguous; and, if there is any ambiguity in the language, then the Court must apply the North Carolina apportionment statute, including the exception for charitable bequests. According to the estate, the language of paragraph 1.02 of the decedent's will and paragraph 6.02B of the trust agreement create an ambiguity as to whether the death taxes are to be paid out of the probate residuary or the trust residuary, and as to whether decedent intended to apportion taxes. Thus, the estate contends that the North Carolina apportionment statute applies in this case.Respondent contends that under the decedent's will and trust, death taxes are payable from the decedent's residuary probate estate without apportionment or, to the extent that such assets are not sufficient, from trust property before such property is allocated to the charitable beneficiary. Accordingly, respondent contends that the decedent's death taxes reduce the property available for distribution to the charitable beneficiary and, thus, reduce the amount of the estate's charitable deduction.*278  According to respondent, paragraph 1.02 of the decedent's will clearly opts out of the North Carolina apportionment statute by providing that death taxes "shall be paid out of * * * [the decedent's] Residuary Estate as an administration expense and shall not be charged against or recovered from any recipient or beneficiary of the property taxed". Implicit in respondent's argument is the assumption that if the decedent's will provides a method of apportionment of the tax that differs from the method specified by N.C. Gen. Stat. sec. 28A-27-2(a), then the decedent automatically loses the benefit of N.C. Gen. Stat. sec. 28A-27-5(a), the exception which provides that any interest in a decedent's estate for which a deduction or exemption is allowed, such as a charitable bequest, is not taken into account in the apportionment computation. The estate does not take issue with this assumption.Contrary to the estate's argument, respondent explains that the parenthetical language in paragraph 1.02 of the decedent's will merely serves "to indicate that there is an alternative source of payment of death taxes" and does not mean that all death taxes are to be paid by the trust. Respondent argues*279  that the estate's reading of the will disregards paragraph 1.03, which permits the payment of death taxes out of the trust if the residuary estate is insufficient and if the "Executor shall certify to the Trustee * * * the amount of the insufficiency". Respondent further argues that the estate's reading of the will disregards paragraph 6.02B of the trust agreement, which states that the successor trustee shall pay to the decedent's estate amounts "which are certified by the personal representative of Grantor's estate as being required to pay * * * (iii) any death taxes imposed by reason of Grantor's death".Respondent points out that the total deductions from the probate estate exceed the gross probate estate by approximately $ 100,000. Notwithstanding this shortfall, respondent argues that there is no "insufficiency" of probate assets, within the meaning of paragraph 1.03 of the will, because the executrix is obligated by section 2207B(a) to recover from the trust the estate tax, penalties, and interest attributable to the inclusion in the decedent's gross estate of the interest of the noncharitable beneficiary of the trust. In this connection, respondent notes that the assets of*280  the trust are includable in the decedent's gross estate under section 2036, a prerequisite for section 2207B(a) to apply. Respondent argues that, under the terms of paragraph 6.02B of the trust agreement, any amount of estate tax recovered from the trust under section 2207B(a) "must be paid before the trust assets are allocated to the charitable foundation as provided under Article V of the Trust."The dispute between the parties in this case is principally a dispute about the meaning of the will and the trust agreement and, on the basis of those documents, about the intent of the decedent. Under North Carolina law, "'the intention of the testator is the polar star which is to guide in the interpretation of all wills, and, when ascertained, effect will be given to it unless it violates some rule of law, or is contrary to public policy.'" Pittman v. Thomas, 307 N.C. 485">307 N.C. 485, 299 S.E.2d 207">299 S.E.2d 207, 211 (N.C. 1983) (quoting Clark v. Connor, 253 N.C. 515">253 N.C. 515, 117 S.E.2d 465">117 S.E.2d 465, 468 (N.C. 1960)); see also In re Wilson's Will, 260 N.C. 482">260 N.C. 482, 133 S.E.2d 189">133 S.E.2d 189, 191 (N.C. 1963). In determining a testator's intent, the will is to be considered as a whole and in light of the circumstances at the time the will was*281  made.  Pittman v. Thomas, supra 299 S.E.2d at 211. The testator's intent is to be gathered from a consideration of the four corners of the will.  Harroff v. Harroff, 247 N.C. 730">247 N.C. 730, 102 S.E.2d 224">102 S.E.2d 224, 226 (N.C. 1958); Coppedge v. Coppedge, 234 N.C. 173">234 N.C. 173, 66 S.E.2d 777">66 S.E.2d 777, 778 (N.C. 1951). In addition, effect is to be given to every clause, phrase, and word.  Coppedge v. Coppedge, supra 66 S.E.2d at 779; Williams v. Best, 195 N.C. 324">195 N.C. 324, 142 S.E. 2">142 S.E. 2, 4 (N.C. 1928); Edens v. Williams, 7 N.C. 27">7 N.C. 27, 29 (1819). Furthermore, we may consider documents other than the will if they are incorporated therein by reference. See Godwin v. Wachovia Bank & Trust Co., 259 N.C. 520">259 N.C. 520, 131 S.E.2d 456">131 S.E.2d 456, 461 (N.C. 1963).We disagree with the estate's construction of both the decedent's will and the trust agreement. In our view, respondent is correct in asserting that the parenthetical language set forth in paragraph 1.02 of the will, "(other than death taxes which are paid from property passing outside of this Will pursuant to the terms of the governing instrument)", simply recognizes that, in certain circumstances, death taxes can be paid from the trust. It does not express the decedent's intent that all*282  death taxes be paid from the trust.We agree with respondent that under paragraph 1.02 of the will, the death taxes attributable to the decedent's death are to be paid from his residuary estate as an administration expense, but, if the residuary assets are not sufficient to pay all of the decedent's debts, expenses, and death taxes, then paragraph 1.03 of the will provides that the "Executor shall certify to the Trustee * * * the amount of the insufficiency, which amount shall be paid out of the property of the trust as provided in that instrument." If the decedent had intended that all death taxes be paid from the trust, as the estate contends, then there would be no point in requiring the executor to certify the amount of any "insufficiency" to the trustee of the trust, as provided by paragraph 1.03 of the will.We also agree with respondent that the decedent's will provides that there is to be no apportionment of death taxes. Paragraph 1.02 of the will states that the decedent's death taxes "shall be paid out of my Residuary Estate as an administration expense and shall not be charged against or recovered from any recipient or beneficiary of the property taxed". Thus, not only*283  does the will direct that the decedent's death taxes be paid from his residuary estate, but it also directs that the taxes be paid as an administration expense and that they be borne by the residuary estate without charge or recovery from any recipient or beneficiary. In our view, this is equivalent to directing that death taxes not be prorated or apportioned. See Estate of McKay v. Commissioner, T.C. Memo 1994-362">T.C. Memo 1994-362, where the decedent directed that her death taxes be paid out of the residuary of her estate "without adjustment among the residuary beneficiaries, and shall not be charged against or collected from any beneficiary of my probate estate." See also Branch Banking & Trust Co. v. Staples, 120 N.C. App. 227">120 N.C. App. 227, 461 S.E.2d 921">461 S.E.2d 921, 926 (N.C. Ct. App. 1995).We reject the estate's contention that the decedent must use the word "apportionment" in order to express the concept that there is to be no apportionment of death taxes. We also reject the estate's contention that the phrase "of the property taxed" in paragraph 1.02 of the will conveys the "decedent's intent to recover the taxes only from those recipients or beneficiaries who receive property subject to tax, i. e., non-charitable*284  beneficiaries." We disagree that this phrase, when read in context, is a reference to the noncharitable beneficiary, as opposed to any beneficiary. However, even if it is read in that way, the sentence states that death taxes "shall not be charged against or recovered from any recipient or beneficiary of the property taxed". (Emphasis supplied.)Furthermore, we do not agree with the estate's construction of the trust agreement under which it claims that "all death taxes are to be apportioned to the non-charitable residual beneficiary of the Trust." To the contrary, as we read it the trust agreement, is fully compatible with decedent's will in directing in paragraph 6.02B that death taxes be paid from trust property before the property is allocated between the charitable and noncharitable beneficiaries. The estate's reading of the trust agreement fails to recognize that the trust agreement makes a distinction between the manner in which a distribution to the noncharitable beneficiary is to be computed, paragraph 5.04 of the trust agreement, and the manner in which death taxes are to be paid, paragraph 6.02B of the trust agreement.Article V of the trust agreement first provides for*285  the payment of the decedent's debts and expenses (paragraph 5.01) and for the distribution of two diamond rings that were specifically bequeathed to the decedent's sister (paragraph 5.02). It then directs the successor trustee, in paragraph 5.03, to allocate one-half of the "remaining" trust assets or property to a private charitable foundation for the benefit of the charitable beneficiary. Paragraph 5.03 directs the charitable foundation to hold the church's share for 5 years before distributing it in fee to the church. Finally, paragraph 5.04 directs the successor trustee make a distribution of property to the non-charitable beneficiary "upon the death of the Grantor." The trust agreement describes the share of the noncharitable beneficiary which is to be distributed upon the decedent's death as: "the remaining trust property which remains after providing for all previous distributions and for payment of all expenses of administering such Trust in accordance with provisions of paragraph 6.02 herein for bequests, debts, expenses, and taxes of Grantor's estate". Thus, in computing the one-half share to be distributed to the noncharitable beneficiary 5 years before the charitable beneficiary*286  is to receive its share, paragraph 5.04 requires that the decedent's bequests, debts, expenses, and death taxes be taken into account. It appears that the trust agreement thus safeguards against distributing too much to the noncharitable beneficiary.A different provision of the trust agreement, paragraph 6.02B, governs the "payment of bequests, debts, expenses and taxes". In this payment provision, the trust agreement directs that the amounts of bequests, debts, expenses, and death taxes which are certified for payment by the decedent's personal representative "shall be paid first from the Trust property which is subject to allocation under Article V." Significantly, paragraph 6.02 states that it shall apply "notwithstanding the directions previously given as to the disposition of the Trust after the Grantor's death".Thus, as we read paragraph 6.02B of the trust agreement, any death taxes which are certified for payment by the decedent's personal representative are to be paid before the trust property is allocated to the two trust beneficiaries and, thus, before the share of the charitable beneficiary is determined. In effect, any death taxes that are certified for payment by the*287  decedent's personal representative reduce the amount of property to be distributed to the charitable beneficiary.In summary, we agree with respondent that the decedent's will, in substance, directs that the death taxes attributable to his death are to be paid from the residuary probate estate without apportionment and, to the extent that the assets of the residuary estate are insufficient, from the trust property. Thus, the decedent's will provides a method of apportionment that is different from the method prescribed by N.C. Gen. Stat. sec. 28A-27-2(a), under which death taxes are to be apportioned "among all persons interested in the estate". Accordingly, we agree with respondent that the decedent opted out of the method of apportionment found in chapter 28A, article 27 of the General Statutes of North Carolina, including the exception applicable to charitable bequests in N.C. Gen. Stat. sec. 28A-27-5(a). See Estate of Fagan v. Commissioner, T.C. Memo 1999-46">T.C. Memo 1999-46; see also Estate of Fine v. Commissioner, 90 T.C. 1068">90 T.C. 1068 (1988), affd. without published opinion 885 F.2d 879">885 F.2d 879 (11th Cir. 1989); Estate of Miller v. Commissioner, T.C. Memo 1998-416">T.C. Memo 1998-416, *288  affd. without published opinion 209 F.3d 720">209 F.3d 720 (5th Cir. 2000); Estate of McKay v. Commissioner, T.C. Memo 1994-362">T.C. Memo 1994-362.The method of apportionment adopted by the decedent in his will controls. See N.C. Gen. Stat. sec. 28A-27-2(b). Under that method, the death taxes and other bequests, debts, and expenses of the decedent that were paid by the decedent's residuary estate exhausted the residuary estate. As a result, no probate assets are available for distribution to the trust, and no probate assets are available for allocation to the charitable gift or bequest to the Millbrook United Methodist Church.In addition, as mentioned above, the total deductions from the probate estate exceed the gross probate assets by approximately $ 100,000. This shortfall in the assets of the probate estate must be satisfied from the trust property, either as an "insufficiency" pursuant to paragraph 1.03 of the will, and paragraph 6.02B of the trust agreement, or as a recovery from the trust under section 2207B(a), on the ground that the value of property is included in the gross estate by reason of section 2036. If the shortfall is treated as an insufficiency under paragraph 1.03*289  of decedent's will, then the trust agreement governs whether death taxes will burden that amount. On the other hand, if the executrix can recover the shortfall from the trust under section 2207B(a), then the right to such recovery would be another asset of the residuary estate, and no resort to the trust agreement would be necessary.It is unnecessary for us to decide, in this case, which of the two applies because the result would be the same whichever applies. As discussed above, the trust agreement provides in paragraph 6.02B that any death taxes that are certified for payment by the decedent's personal representative "shall be paid first from the Trust property which is subject to allocation under Article V"; that is, before the share of the charitable beneficiary is determined. Therefore, any death taxes certified under paragraph 1.03 of the will for payment from the trust property are paid under paragraph 6.02B of the trust agreement before the trust property is allocated between the trust beneficiaries and, like the death taxes paid from the decedent's residuary probate estate, reduce the property allocated to the charitable beneficiary and, thus, reduce the amount of the charitable*290  deduction.Based upon the foregoing,Decision will be entered under Rule 155.